Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 11/03/21.
3.	Claims 28-37 & 46-49 are under examination.
4.	Claims 28-30, 33, 35-37 & 46-47 are amended.
5.	Claims 1-27 & 38-45 are canceled.


Response to Arguments
6.	Applicant’s amendment filed on 11/03/21, with respect to claims 28-37 & 46-49 are rejected under 35 U.S.C.  102 & 103 have been fully considered. Therefore, the 35 U.S.C.  102 & 103 rejections have been withdrawn.
7.	Applicant amendment filed on 11/03/21, with regards a claim interpretation under 112, 6th paragraph (Claims 28-29) has been fully considered and is persuasive. Therefore, claims 28-29 are interpreted under the broadest reasonable interpretation (BRI).
8.	Applicant amendment filed on 11/03/21, with regards to a 112, 2nd paragraph rejection (claims 28-37 & 46-47) has been fully considered and is persuasive. Therefore, the 112, 2nd paragraph rejection is withdrawn.


Allowable Subject Matter
9.	Claims 28-37 & 46-49 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Altman et al. 2019/0312815 A1 (Title: Device, system and method of data transport with selective utilization of a single link or multiple links) (See abstract, Para. 0020, 0083 & 0085).
B.	Yang et al. 2019/0104011 A1 (Title: Apparatus and method for uniform constellations and non-uniform in wireless local area network) (See abstract, Para. 0029 & 0043).
C.	Guim et al. 2019/0042617 A1 (Title: Network component and switch for managing data) (See FIG. 1, Para. 0019, 0039 & 0074).


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469